Citation Nr: 0737456	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-21 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant, Observers, and Interpreter


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 30, 1941 to May 10, 1942, and the Philippine 
Guerilla and Combination Service from September 16, 1942 to 
April 3, 1946.  The veteran died on June [redacted], 1985.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which found that new 
and material evidence had not been submitted sufficient to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  A hearing before the 
undersigned Veterans Law Judge at the RO was held in July 
2006.


FINDINGS OF FACT

1.  In a decision dated September 2000, the RO denied service 
connection for the cause of the veteran's death.  The veteran 
did not timely perfect an appeal of this decision.

2.  The evidence received since the unappealed September 2000 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for the cause 
of the veteran's death.


CONCLUSIONS OF LAW

1.  The September 2000 decision of the RO, which denied 
service connection for the cause of the veteran's death, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2007).  

2.  The evidence received since the September 2000 RO 
decision, which denied service connection for the cause of 
the veteran's death, is not new and material and the claim 
for service connection for the cause of the veteran's death 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated November 2003, the RO satisfied its 
duty to notify the appellant under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the appellant of: information and evidence 
necessary to substantiate her claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the appellant was expected to provide.  The appellant 
was instructed to submit any evidence in her possession that 
pertained to her claim.

The appellant was able to participate effectively in the 
processing of her claim. There is no indication in the record 
or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the appellant 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the appellant as to the basis for the prior 
final denial and as to what evidence would be necessary to 
substantiate the claim.  In the present case, a November 2003 
letter and a February 2005 Statement of the Case satisfied 
the requirements under Kent.  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  All identified and available treatment 
records have been secured.  The duties to notify and assist 
have been met.

Historically, the Board notes that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death was last finally denied in a September 2000 
RO decision.  The appellant's claim was denied at that time, 
as it had been several times previously, because no evidence 
had been presented indicating that the veteran's cause of 
death, heart failure due to hypertension, was incurred in or 
aggravated by his service, or related to his service in any 
manner.

As the appellant did not appeal the September 2000 RO 
decision, it is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2007).  
Since the decision is final, the appellant's current claim of 
entitlement to service connection for the cause of the 
veteran's death may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  In 
this regard, the Board notes that the only new evidence 
submitted since the last final denial in September 2000 is a 
February 1979 statement from a physician, a chief of a 
hospital in the Philippines, which indicated that the veteran 
was hospitalized several times in the late 1970s for 
treatment related to ulcers.  This statement, even presumed 
completely credible, does not relate in any manner to the 
veteran's cause of death.  It does not indicate any treatment 
whatsoever for hypertension, and does not in any way indicate 
that the veteran's cause of death was related to service.  
Therefore, while it is new, it is not material to the 
appellant's case.

The Board recognizes the appellant's statement at her July 
2006 hearing that she believes that the veteran's 
hypertension which ultimately led to his death was secondary 
to an ulcer condition that she felt started in service.  
However, the Board notes that there is no medical evidence of 
record indicating that the veteran had an ulcer condition in 
service, or for many years after service, and no evidence of 
record linking that ulcer condition to the veteran's cause of 
death, heart failure due to hypertension.  Nor has any 
medical evidence been presented which indicates that the 
veteran's hypertension had its origins in service.  The Board 
notes that the appellant's opinion as to medical matters, no 
matter how sincere, is without probative value because she, 
as a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions are also insufficient to reopen a 
claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Therefore, as the appellant was previously denied service 
connection for the cause of the veteran's death because no 
medical evidence had been presented to indicate that the 
veteran's cause of death as noted on his death certificate, 
heart failure due to hypertension, was related to service, 
and as no new evidence has been presented which pertains to 
the veteran's hypertension, or to the veteran's cause of 
death in any way, the Board finds that new and material 
evidence has not been submitted sufficient to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.


ORDER

New and material evidence not having been submitted, the 
appellant's application to reopen her claim of entitlement to 
service connection for the cause of the veteran's death is 
denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


